Citation Nr: 0820794	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-39 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran had active service from October 1976 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for immature personality disorder, 
claimed as a nervous condition, on the basis that new and 
material evidence had not been submitted to reopen the claim.

In April 1993, the RO issued a rating decision in which the 
issue was described as entitlement to service connection for 
a nervous breakdown, and it was indicated that immature 
personality was not a ratable disability.  The veteran was 
notified of this decision by letter sent later in April 1993.  
The letter told the veteran that service connection had been 
denied for a "nervous condition."  It noted in-service 
findings of immature personality and mal-adjustment, and 
advised him that his claim was denied because personality 
disorders were not conditions for which service connection 
could be granted.

In September 1996, the RO sent the veteran a letter telling 
him that his claim for service connection for a "nervous 
condition" had been denied.  He was advised of the 1993 
denial, and told that he needed to submit new and material 
evidence to reopen the claim.

In April 2005, the veteran sought to reopen his claim for 
service connection for a "nervous condition."  Evidence 
received since the last final denial includes new clinical 
findings of depression and post-traumatic stress disorder.  A 
claim based on a new diagnosis is treated as a new claim 
without the need for new and material evidence to reopen the 
claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The 
veteran's claim will therefore, be adjudicated on a de novo 
basis.


FINDINGS OF FACT

A current acquired psychiatric disability is not related to a 
disease or injury in service. 


CONCLUSIONS OF LAW

The criteria for service connection for a psychiatric 
disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Regarding the issue of entitlement to service connection for 
a nervous disorder, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the fourth notice 
element.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Regardless of the new provision, a letter issued by the RO in 
May 2005 complied with the previous requirement and contained 
a notation that the veteran should send VA any information in 
his possession that pertained to his claim.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.

The May 2005 letter also notified the veteran of the evidence 
needed to substantiate his claim for service connection.  
This letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the appropriate person or agency.

The United States Court of Veterans Appeals (Court) has also 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19  Vet. App. 473 
(2006).  

The veteran has substantiated his status as a veteran.  The 
May 2005 letter also contained notice as to the elements 
required by Pelegrini.  However, the appellant did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a March 
2006 letter.  Since the claim is being denied, no rating is 
being given and no effective date is being set.  He is, 
therefore, not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

The May 2005, notice was provided prior to the appealed 
rating decision, fully in accordance with Pelegrini and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including service medical records, VA medical 
center (VAMC) records, and private medical records.

In a letter received in August 2005, the veteran suggested 
that he was in receipt of Social Security benefits.  In 
December 2005, the Social Security Administration reported 
that the veteran was not in receipt of benefits from that 
administration.

In his November 2005 Application for Appeal, VA Form 9, the 
appellant stated that he was currently receiving treatment 
for his mental condition at the Tri-County Mental Health 
Clinic.  VA requested in a December 2005 letter that the 
veteran, within sixty (60) days, obtain and submit these 
records to VA or remit an authorization so that VA could 
obtain them on his behalf.  No records have been received.  
He has not submitted a release so that VA could obtain them.  
VA is only obligated to obtain records which are adequately 
identified and for which any necessary releases are 
submitted. 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 
3.159(1)(i), (ii) (2007).

Additionally, the veteran underwent a VA examination February 
2006.  

There is no indication from the record of other outstanding 
evidence.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7  
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96;  see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A chronic disease, such as a psychosis becoming manifest to a 
degree of 10 percent or more within one year of separation 
from service will be considered to have been incurred in 
service even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112 (West 2002). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

Service treatment records show that in February 1977, the 
veteran was found motionless and silent on the floor of his 
barracks.  Although verbally non-responsive to questions, he 
responded to requests for movement.  His chief noted that the 
veteran appeared healthy until he received a "dear john" 
phone call from his girlfriend.  The veteran was diagnosed 
with acute situational reaction and returned to service.  

In March 1977, the Navy requested that veteran be assessed 
after he refused to get out of bed, complained of problems 
with his wife, and stated a dislike for the Navy.  The 
assessment indicated that the veteran was immature, but 
capable of his duties and not a danger to himself or others.

In April 1977, the veteran was again evaluated for difficulty 
adjusting to Navy life.  The veteran stated that he would do 
anything to get out of the Navy, was diagnosed with immature 
personality disorder and maladjustment, and recommended for 
administrative separation.  His April 1977 separation 
examination was unremarkable.

In January of 1988, the veteran received a VAMC assessment 
after complaining that he had heard voices ever since his 
time in Japan.  The veteran reported drinking large amounts 
of alcohol on the weekend.  The evaluation ruled out 
schizophrenia. 

In January and February of 1988, the veteran attended therapy 
at Tri-County Mental Health in Bennettsville, South Carolina.  
The veteran reported that for approximately a year and a half 
he had been hearing voices and seeing faces.  He also 
complained of headaches, black-outs, and suicidal thoughts.

In April 2005, the veteran presented to the emergency 
department of the Fayetteville, North Carolina VAMC with 
complaint of depression and suicidal ideation.  He was 
voluntarily committed to the Psychiatric Unit after receiving 
a provisional diagnosis of chronic alcohol dependence and 
probable withdrawal.  Initially, the veteran was diagnosed 
with depression and substance abuse of cocaine and alcohol.  

The veteran underwent a psychiatric assessment at the VAMC in 
April 2005.  The veteran reported that he had been in 
Cambodia and Laos during the Vietnam War "when things were 
really bad."  He had been debriefed and told not to talk 
about it, and had thus "kept it all bottled up inside."  It 
was further reported that he had been hospitalized in 
Vietnam.  The diagnoses were PTSD and depression, not 
otherwise specified.

A June 2005 VA depression screening was negative.  During the 
course of his treatment, the veteran reported experiencing 
two nervous breakdowns in service (once during bootcamp as a 
result of test anxiety and once in Japan after being beaten 
up in his bunk) and that his current mental health issues 
were the result of his in service experiences.

The veteran underwent a VA examination in February 2006.  The 
veteran reported emotional difficulties, problems sleeping, 
nightmares, hearing voices, and seeing faces; he denied 
experiencing suicidal or homicidal ideation.  The examiner 
reviewed the veteran's medical records, including psychiatric 
history.  The diagnosis was alcohol dependence, cocaine 
dependence, social problems, occupational problems, and 
economic problems; the veteran was recommended for treatment 
of substance abuse.  The examiner noted that the veteran's 
memory and concentration were within normal limits, which 
would be unusual for someone with this degree of 
symptomatology.  The examiner stated that the veteran's 
description of symptomatology constituted possible 
exaggeration.  He reported that since the described symptoms 
were inconsistent with known psychiatric disorders, he was 
unable to provide a global assessment of functioning at the 
time of examination.  The examiner stated that the veteran 
reported no combat symptoms and described symptoms that were 
inconsistent.  He had been hospitalized on many occasions 
mostly for alcohol and drug use.

Analysis

As discussed above, the record contains evidence that the 
veteran had a need for mental health evaluation during 
service.  He was diagnosed with acute situational reaction in 
response to relationship trouble with his spouse, immature 
personality disorder, and maladjustment to service.  

Therefore, the element of an in-service injury is satisfied.

There is conflicting evidence in regard to the question of 
whether a current disability exists.

The veteran was diagnosed with depression and PTSD during 
treatment at the VAMC in April 2005.  The diagnosis of PTSD 
was based on a patently false history reported by the 
veteran.  In this regard, the PTSD diagnosis was premised on 
reports that the veteran had service in Laos and Cambodia 
during the Vietnam War.  The record shows that the veteran 
did not enter service until after the end of the Vietnam War, 
and had only one month and 11 days of foreign or sea service.

The February 2006 VA examiner stated that the veteran 
described symptoms inconsistent with known psychiatric 
disorders.  The VA examiner provided a diagnosis of alcohol 
dependence, cocaine dependence, social problems, occupational 
problems, and economic problems; but was unable to discern a 
psychiatric disability.  This conclusion is consistent with 
the negative depression screen.

Even assuming arguendo that the veteran has current 
depression, there is no competent evidence linking that 
condition to service.  Depression was not identified until 
decades after service and no competent mental health 
professional has found any relationship between depression 
and a disease or injury in service.

It might be argued that the April 2005 treatment record 
provides evidence linking depression to service, but as 
previously noted, that report considered a false history and 
is of no probative value.  See Boggs v. West, 11 Vet. App. 
334, 345 (1998) (an assessment based on an inaccurate history 
supplied by the veteran is of no probative value).

The veteran was also seen in VA outpatient treatment when he 
attempted to link a current psychiatric disability to 
"nervous breakdowns" in service.  These episodes are not 
documented in the record, and the veteran has not proven to 
be a credible historian.  Moreover, as a lay person he would 
not be competent to say that a current disability was 
medically related to an event in service.  Barr; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Additionally, while the record indisputably documents current 
alcohol and cocaine dependence, substance abuse does not 
constitute a current disability for purposes of service 
connection.  The law and regulations provide that 
compensation shall not be paid if the claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c). 

Even if giving the veteran the benefit of the doubt and 
finding that a current disability exists, a grant of service 
connection based on direct causation for a nervous condition 
is not warranted.  There is no competent and credible 
evidence linking a current disability to service.  

While the veteran contends that his nervous disorder is a 
result of his active duty, as a lay person, he is not 
competent to render an opinion that any nervous condition is 
related to an injury or disease in service.  

The diagnosed personality disorders are not considered 
disabilities for VA purposes and therefore cannot serve as a 
basis for a grant of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  Although an acquired psychiatric 
disability superimposed on a personality disorder could be 
service connected, there is no evidence of an acquired 
psychiatric disability superimposed on the personality 
disorder noted in service.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).  That 
doctrine, however, is not applicable in this case because 
there is no competent evidence of a nexus between the current 
disability and service, and the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.   


ORDER

New and material evidence has been submitted and the claim 
for service connection for a nervous condition is reopened.

 Entitlement to service connection for Immature Personality 
Disorder, claimed as Nervous Condition, is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


